IN THE SUPREME COURT OF THE STATE OF DELAWARE

    MELANIE TRAINOR,1                             §
                                                  §   No. 532, 2017
            Petitioner Below,                     §
            Appellant,                            §   Court Below—Family Court
                                                  §   of the State of Delaware
           v.                                     §   in and for New Castle County
                                                  §
    MEGAN TRAINOR and JACOB                       §   File No. CN11-02261
    WHALEN,                                       §   Petition Nos. 17-02014
                                                  §   and 17-19810
           Respondents Below,                     §
           Appellees.                             §

                                Submitted: June 22, 2018
                                Decided: July 25, 2018

Before STRINE, Chief Justice; SEITZ and TRAYNOR, Justices.

                                          ORDER

         This 25th day of July 2018, upon consideration of the opening brief and the

record below, the Court concludes that the judgment of the Family Court should be

affirmed on the basis of its well-reasoned order, dated November 22, 2017, denying

the petition to rescind guardianship and the petition for a rule to show cause.

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Gary F. Traynor
                                             Justice

1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).